Citation Nr: 1208134	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, with prior and subsequent periods of Active Duty for Training (ACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

The issue of entitlement to service connection for joint pain was remanded by the Board in September 2010.  Subsequently, service connection for avulsion fracture to the third proximal interphalangeal joint with continued pain and limited range of motion (claimed as joint pain) was granted by a December 2011 rating decision.  Accordingly, as the award of service connection constitutes a full grant of the benefit sought on appeal, it is no longer before the Board.


FINDING OF FACT

The Veteran's currently diagnosed hypertension was not shown in active duty service or ACDUTRA, was not shown within one year to a compensable level after his period of active duty service, and is not shown to be related to his period of active duty service or to a period of ACDUTRA.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by his period of active duty service or to a period of ACDUTRA, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's October 2003 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's May 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  The claim was subsequently readjudicated in May 2010 and December 2011.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment and service personnel records, as well as identified private and VA medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's complete service treatment and service personnel records are not associated with the claims file.  This case was remanded by the Board in September 2010 for further development, to include an attempt to locate the Veteran's complete service treatment records and service personnel records.  Pursuant to the Board's March 2009 remand, the RO sent a May 2009 letter to the Veteran requesting that he provide an outline detailing his entire military service, including branches of service, periods of active duty, active duty for training, and inactive duty for training.  No response to this request was received.  In addition, the RO requested the Veteran's service treatment and service personnel records from the National Personnel Record Center in June 2009, from the Navy Personnel Command (PERS-312E) in September 2010, and from the VA Records Management Center in December 2011.  The Board is satisfied as to substantial compliance with its September 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided with VA examinations in October 2009 and February 2011 to determine the etiology of his hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finds that these medical examinations were adequate, as they were based upon a complete review of the Veteran's claims file, consideration of the Veteran's lay statements, and clinical examination of the Veteran; the February 2011 VA examiner also provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within a year after active service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Prior to entering active duty service in November 1990, the Veteran was a member of the Marine Corps Reserve.  On his September 1987 Report of Medical History upon enlistment to the Reserve, he denied high or low blood pressure.  His blood pressure reading at the time was 110/66 millimeters of mercury (mmHg).  On a January 1988 Dental Health Questionnaire, the Veteran denied having high blood pressure.  A February 1988 treatment note indicated that his blood pressure was 106/70 mmHg.  Treatment notes dated in May 1988 listed his blood pressure as 110/70 mmHg and 118/70 mmHg.  A June 1988 treatment note indicated that his blood pressure was 100/70 mmHg.  A July 1988 Report of Medical Examination indicated that his blood pressure was 128/78 mmHg.  A January 1990 treatment note indicated that his blood pressure was 128/80 mmHg.  Significantly, these records do not provide a diagnosis of hypertension.

The Veteran was called to active duty in November 1990.  However, the Veteran's service treatment records from November 1990 to May 1991 reveal no evidence of hypertension.  On a November 1990 Dental Health Questionnaire, the Veteran explicitly denied having hypertension.  The Veteran was not afforded a separation examination because he was examined within the past 12 months and considered physically qualified for separation from active duty in March 1991.  

Following separation from active duty service, the Veteran entered into the Navy Reserve and later the Army National Guard.  A January 1993 Annual Certificate of Physical Condition listed his blood pressure as 144/74 mmHg, while a January 1994 Annual Certificate listed his blood pressure as 136/74 mmHg.  A March 1993 Medical Certificate indicated that his blood pressure was 110/60 mmHg, while a May 1993 note listed his blood pressure as 110/60 mmHg.  On a September 1993 Report of Medical History, the Veteran reported that he did not know if he had high or low blood pressure, but elaborated that his blood pressure was a "little high" one year prior.  His blood pressure reading on the corresponding Report of Medical Examination was 138/90 mmHg.  However, on a November 1993 Dental Health Questionnaire, he again indicated that he did not have high blood pressure.  A February 1996 treatment note listed his blood pressure as 160/90 mmHg, while a March 1996 note listed his blood pressure as 130/84 mmHg.  

An October 1999 private treatment note listed his blood pressure as 152/98 mmHg and diagnosed hypertension.  This is the first diagnosis of hypertension, and the physician advised the Veteran to get back into a physical activity regimen after gaining 30 to 40 pounds over the last couple years in an attempt to counteract his elevated blood pressure.  A November 2001 treatment note listed the Veteran's blood pressure as 140/100 mmHg; although no formal hypertension diagnosis was rendered, the physician noted elevated blood pressure.  On a February 2002 Report of Medical History, the Veteran reported that he never had high or low blood pressure.  The corresponding Report of Medical Examination indicated that the Veteran's blood pressure was 138/88 mmHg.  A February 2002 note indicated that the Veteran's right arm blood pressure was 122/96 mmHg, while his left arm blood pressure was 128/90 mmHg, and diagnosed hypertension.  A May 2002 treatment note listed his blood pressure as 122/92 mmHg and diagnosed the Veteran as having mild hypertension.  A March 2003 note also listed his blood pressure as 122/92 and diagnosed him as having hypertension; he was restarted on Lisinopril and encouraged to work on weight loss and exercise.  A note from later in March 2003 listed his blood pressure as 122/82 mmHg and opined that it appeared "well-controlled" at this point.  A July 2003 note listed his blood pressure as 134/84 mmHg and indicated that it was well-controlled on Lisinopril.  An October 2002 note listed his blood pressure as 132/88 mmHg.  An April 2004 note listed his blood pressure as 122/78 mmHg and indicated that it was under "good control."  Additional VA treatment records from May 2004 to April 2009 document treatment for hypertension.

The Veteran contends that he was diagnosed with hypertension soon after his return from the Gulf War in May 1991.  Although he concedes that the diagnosis was not rendered during his period of active duty, he alleges that it was within a year of his separation from active duty and while he was still in the Reserves.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  As hypertension is in the nature of a disease rather than an injury, there is no basis upon which to grant service connection for this disorder in association with any period of INACDUTRA.  

The Veteran was afforded a VA hypertension examination in October 2009, at which time his blood pressure readings were 133/77 mmHg, 138/75 mmHg, and 132/76 mmHg.  Hypertension was diagnosed, and the examiner opined that "the above conditions are at least as likely as not continuation of condition treated in service."  

The Veteran was afforded his most recent VA hypertension examination in February 2011, at which time the examiner opined that his hypertension was less likely as not caused by or a result of service.  Although the examiner acknowledged the Veteran's statement that he was diagnosed with hypertension within a year of discharge from active duty, the examiner could find no evidence of record supporting this allegation.  Rather, the examiner could only find records in 1999 indicating that the Veteran had elevated blood pressure and suggesting that he practice diet and exercise control.  Although the examiner conceded that the Veteran had several borderline blood pressure readings at the upper limits of normal which suggested that he was trending toward a hypertension diagnosis, there was no evidence of constantly elevated blood pressure.

The claims file contains differing medical opinions as to whether the Veteran's hypertension is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

While the October 2009 VA examiner opined that the Veteran's hypertension was "at least as likely as not continuation of condition treated in service," the Board affords this opinion very little probative value because it is not supported by the evidence of record.  By the Veteran's own admission, hypertension was not diagnosed during active duty service or during a period of ACDUTRA.  Rather, the record reflects that hypertension was not diagnosed until October 1999.  As such, the Board finds that the October 2009 examiner's opinion was based on an inaccurate factual premise.  Id. 

To the extent that the Veteran asserts that his current hypertension was incurred in or due to his active duty service or a period of ACDUTRA, the Board finds that as a layman his statements are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492,492 (1992).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent medical opinions.  Id.; Jandreau, 492 F.3d at 1377.  Moreover, the Board finds that these statements as to medical causation are also not competent evidence to establish service connection for hypertension.  Id.

The only probative opinion of record as to whether the Veteran's current hypertension is related to his military service is negative to his claim.  The February 2011 VA examiner rendered a diagnosis of hypertension and opined that this disorder did not have its onset while he was serving on active duty or within one year of discharge despite occasional notations of elevated blood pressure readings.

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER


Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


